— Appeal
from an order of Supreme Court, Jefferson County (Schwerzmann, J), entered November 21, 2002, which granted the motions and cross motion of third-party defendants for leave to amend the third-party answers and the cross motion of defendant for leave to amend the answer to add the affirmative defense of lack of standing and dismissed the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in decision at Supreme Court, Jefferson County,
Schwerzmann, J. Present—Pigott, Jr., P.J., Green, Scudder, Kehoe and Hayes, JJ.